Detailed Action
Claims 1-20 are pending in this application.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/21 has been considered.
Drawings
	The Drawings filed on 7/8/21 are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for server selection based on live streaming account type
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 are rejected under 35 U.S.C. 101 because the claims fail to place the invention squarely within one statutory class of invention.  The specification has not provided a clear definition of "storage medium", [00121] In an exemplary embodiment, a storage medium storing a computer program including at least one instruction therein is further provided, such as the storage medium may be a non-transitory computer readable storage medium, for example, the non-transitory computer readable storage medium may be a read-only memory (ROM), a random-access memory (RAM), a compact disc read-only memory (CD-ROM), a magnetic tape, a floppy disk, an optical data storage device, or the like. therefore with the broadest interpretation of the claims, storage medium can be drawn to  cover forms of non-transitory media and transitory propagating signal.  To overcome this rejection, it is recommended that the applicant amend the claims to add the limitation “non-transitory”. 1351 OG 212 (February 23, 2010).
Allowable Subject Matter
Claims 1-20 are  allowed over prior art.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
	US 2017/0279881 issued to Chang et al.,  teaches a load balancing system which configuring and maintaining a transmission progress value for each of edge servers, grouping the edge servers into server groups for providing a plurality of video 
	US 2020/0260125 issued to Xiong et al., teaches receiving a live broadcast request from a terminal, the live broadcast request including an up-streaming request or a down-streaming request,  selecting a streaming media server from a plurality of streaming media servers, then forwarding the live broadcast request to the selected streaming media server to cause the selected streaming media server to provide a live broadcast service according to the broadcast request.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach  receiving a live streaming access request from a target account, the live streaming access request being initiated for accessing a live streaming room; determining an audience number type of an anchor account in the live streaming room, the audience number type indicating a number of online audiences in the live streaming room; determining a target media server matching the audience number type; and transmitting, based on the target media server, a live video stream in the live streaming room to a terminal from which the target account is logged in.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See PTO-892.
US 2016/0277802 issued to Bernstein, et al., teaches live feed broadcasting and determination of engagement to the live feed broadcast.
US 2018/0124141 issued to Lewis et al., teaches generating anchor with live stream where each anchor is a timestamp for a location in the live stream for a user to join the live stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459